Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is May 26, 2017. This application is a CON of 16/773,640 (01/27/2020 PAT 11094584) which is a DIV of 15/685,220 (08/24/2017 PAT 10553476) which has PRO 62/511,473 (05/26/2017). 
This Office Action is in response to the application filed July 20, 2021. This is a NON-FINAL REJECTION.
Disclosed Invention
As best understood by Examiner (MPEP §704.01), Applicant’s invention(s) is/are disclosed as drawn to novel semiconductor devices and methods of manufacturing the same. Applicant discloses a method including depositing a first polysilicon layer over a substrate. A barrier layer is formed over the first polysilicon layer. Formation of the barrier layer includes exposing the first polysilicon layer to oxygen. The first polysilicon layer is patterned and a second polysilicon layer is deposited over the barrier layer. Deposition of the second polysilicon layer increases a grain size of the first polysilicon layer, and causes grain boundaries in the first polysilicon layer to contact the barrier layer. Applicant discloses the increased grain sizes advantageously reduce migration paths for dopants within the polysilicon structure, which in turn reduces a number of conductive paths through the polysilicon structure and increases resistance of the polysilicon structure. A decrease in device size results – advantageously providing more densely located devices and an increase in a number of thermal processes performed during manufacturing of the semiconductor device. Also an increased uniformity of resistance of the polysilicon structures helps with the design of memory devices by reducing a risk of memory errors resulting from signal delays cause by unpredictable resistance values. Applicant further discloses an even distribution of resistance values helps to increase predictability of performance of gate structures relative to other gate structures in a same semiconductor device.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 3, 13 of U.S. Patent No. 10,553,476. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
claim 3 (US PAT 10,553,476) includes each limitation of instant Claim 1; and
claim 13 (US PAT 10,553,476) includes each limitation of instant Claim 8.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,094,584. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
claim 1 (US PAT 10,553,476) includes each limitation of instant Claim 14.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 does not further limit Claim 8 since Claim 8 already requires dopants in the first barrier layer. In other words, Claim 9, which is dependent on Claim 8, recites “wherein the dopants are in the first barrier layer”. However, Claim 8 already requires this feature in line 6 (i.e. “dopants in each of the first polysilicon structure, the first barrier layer…”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARONOWITZ ‘598 (US 5,837,598; dated November 17, 1998; This reference is listed in the IDS filed July 20, 2021).
Regarding independent Claim 14: ARONOWITZ ‘598 discloses a method of making a semiconductor device (“DIFFUSION BARRIER FOR POLYSILICON GATE ELECTRODE OF MOS DEVICE IN INTEGRATED CIRCUIT STRUCTURE, AND METHOD OF MAKING SAME”; See ABSTRACT; See FIG. 1 – FIG. 5), the method comprising: 
depositing a first polysilicon layer 20 over a substrate 2 (FIG. 2; Column 3, line 38 – 40, “..a thin layer of silicon, either amorphous or polycrystalline..”; Column 3, line 32 - 34, “..a semiconductor substrate, such as a P doped silicon substrate 2,..”); 
forming a barrier layer 30 over the first polysilicon layer 20 (FIG. 3; See Column 3, line 41 – 43, “As shown in FIG. 3, ..”); 
depositing a second polysilicon layer 40 over the barrier layer 30 (See Column 4, line 25 – 26, paragraph beginning “Following the formation of barrier layer 30 over the barrier layer, polysilicon gate electrode layer 40 is formed…”); and increasing a grain size of the first polysilicon layer simultaneously with depositing the second polysilicon layer (Note first polysilicon layer 20 and barrier layer 30 are formed to have surfaces in direct physical contact with each other; See FIG. 3; Note the recitation “increasing a grain size of the first polysilicon layer simultaneously with depositing the second polysilicon layer” expresses an intended result of a process step positively recited; That is to say, ARONOWITZ ‘598 discloses the positively-recited step of depositing-a-second-polysilicon-layer step as noted above; As such, this recitation does not patentably distinguish over ARONOWITZ ‘598’s disclosed step; See Minton v. Nat's Assn of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); See also MPEP § 2111.04 Section I; “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Assn of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))).
Regarding Claim 15: ARONOWITZ ‘598 discloses the method of claim 14 as noted above, further comprising determining whether a height of the semiconductor device satisfies a threshold value following depositing the second polysilicon layer 40 (Column 4, line 25 – 40; Note Claim 15 is a method claim; The recitation “determining whether a height of the semiconductor device satisfies a threshold value following depositing the second polysilicon layer 40” expresses an intended result, i.e, achieving an intended “threshold value”. As such, for a method claim, this recitation does not patentably distinguish over ARONOWITZ ‘598’s disclosed step; See Minton v. Nat's Assn of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); See also MPEP § 2111.04 Section I; “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Assn of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))).
Allowable Subject Matter
Independent Claims 1, 8 would be allowable if the nonstatutory double patenting rejections of Claims 1, 8 (as set forth above in this Office action) are overcome.
Dependent Claim 9 would be allowable if (a) rewritten or amended to overcome the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action; and (b) if the nonstatutory double patenting rejection of Claim 8 (as set forth above in this Office action) is overcome. 
Dependent Claims 2 – 7 would be allowable if the nonstatutory double patenting rejection of Claim 1 (as set forth above in this Office action) is overcome.
Dependent Claims 10 – 13 would be allowable if the nonstatutory double patenting rejection of Claim 1 (as set forth above in this Office action) is overcome.
Independent Claim 14 would be allowable if (a) the nonstatutory double patenting rejections of Claims 1, 8 (as set forth above in this Office action) are overcome; and (b) the rejection of Claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by ARONOWITZ ‘598 is overcome.
Dependent Claim 15 would be allowable if (a) the nonstatutory double patenting rejection of Claim 14 as set forth in this Office action is overcome; and (b) Claim 15 is rewritten or amended to overcome the rejection of Claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by ARONOWITZ ‘598.
Dependent Claims 16 – 19 would be allowable if (a) the nonstatutory double patenting rejection of Claim 14 as set forth above in this Office action is overcome and (b) the rejection of Claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by ARONOWITZ ‘598 is overcome.
Dependent Claim 20 would be allowable if the nonstatutory double patenting rejection of Claim 14 as set forth above in this Office action is overcome.
The following is an examiner’s statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14):  
The reasons for the indication of allowability of independent Claims 1, 8 is clear from the written record of prosecution. See in particular the Notice of Allowance (NOA) of parent application 15/685,220 mailed November 14, 2019;
Regarding Claim 14, the prior art of record does not disclose nor render obvious, either alone or in combination, a method of making a semiconductor device, further including 
 wherein forming the barrier layer comprises forming the barrier layer having a non-uniform thickness ( as recited by Claim 20); or
further comprising determining whether a height of the semiconductor device satisfies a threshold value following depositing the second polysilicon layer and further comprising forming a second barrier layer over the second polysilicon layer in response to a determination that the height of the semiconductor device fails to satisfy the threshold value (as recited by Claim 16).
Conclusion
The prior art made of record by Examiner and not relied upon is considered pertinent to applicant's disclosed and claimed invention:  YEW et al. (US 6,150,251) teaches a method which involves patterning a gate to have small grains to increase a boundary between a polysilicon layer and a gate oxide layer. GEISS et al. (US 2003/0216013) teaches a method of grain size modulation used in transistor manufacture which involves increasing a size of grains contained in a polysilicon layer by implanting grain size modulating ions into the polysilicon layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813